Citation Nr: 0703890	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability evaluation for post traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling from May 
3, 2001 to June 30, 2006. 

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD, beginning June 30, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which established service 
connection for PTSD, and granted a 50 percent disabling from 
May 3, 2001, the date of claim.  

The Board received additional evidence from the veteran in 
August 2006, for which a waiver of the RO's right to initial 
consideration of the new evidence was included in the January 
2007 Informal Hearing Presentation.  38 C.F.R. §§ 19.9, 
20.1304(c) (2006).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issue on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  For the period from May 3, 2001, to June 30, 2006, PTSD 
was manifested by a supportive family social network and 
employment with only occasional difficulties.  

3.  For the period from June 30, 2006, service-connected PTSD 
is manifested by difficulty in reality testing under stress 
with occupational and social impairment with deficiencies in 
most areas due to symptoms including an inability to 
establish and maintain effective work relationships.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD during the period May 3, 2001, to June 30, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in of 70 percent, but no 
higher, for PTSD, beginning June 30, 2006, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

In the present case, in April 2002, the veteran was provided 
with VCAA notice regarding the requirements for service 
connection, and informed of the duties to assist as they 
pertained to VA assistance in this claim.  Following the 
grant of service connection for PTSD, the veteran took issue 
with the 50 percent rating assigned.  He was not provided 
with any additional VCAA notice regarding the duty to assist 
in claim involving higher ratings.  The United States Court 
of Appeals for Veterans Claims (Court) has suggested that 
such notice should be provided the veteran; however, the 
Court has not overturned the December 22, 2003 opinion of VA 
General Counsel, cited as VAOPGCPREC 8-2003, that held:

If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to take 
proper action and issue a statement of the 
case if the disagreement is not resolved, 
but section 5103(a) does not require VA to 
provide notice of the information and 
evidence necessary to substantiate the 
newly raised issue. VAOPGCPREC 8-2003

The Board concludes that all VCAA notice requirements have 
been met, and will proceed to address the issue on the 
merits.  

Factual Background and Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

This matter comes from on an appeal of a December 2003 RO 
decision, which established service connection for PTSD and 
assigned a 50 percent evaluation effective from May 3, 2001, 
the date on which he filed his claim to reopen a previously 
denied claim for service connection for this disability.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected psychiatric disability for separate periods 
of time, from May 3, 2001, to the present, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, supra.

Factual Background

VA outpatient treatment records dated in July 2001 reflect 
that the veteran had been married for 21 years and had worked 
as a screw machine operator.  In January 2002, he was 
referred to a VA mental health clinic.  His Global Assessment 
of Functioning (GAF) scale score was 45.

According to March 6, 2002, outpatient treatment records, the 
veteran described symptoms of nightmares, intrusive thoughts, 
irritability, anger, isolation, avoidance, exaggerated 
startle response, hypervigilance, sleep disturbance, 
withdrawal, decreased memory and concentration.  He denied 
suicidal and homicidal ideation but reported hearing voices 
calling his name at home and at work.  He reported feelings 
of worthlessness and hopelessness and that he had a fear of 
snakes that he relates to his service in Vietnam.  He slept 
with a loaded gun under his bed and one behind his dresser 
for protection.  He also owns three guard dogs.  He reported 
being married for 21 years and a supportive family 
relationship.  He was a 26-year full-time employee with 
experience as a machine operator.  PTSD and specific phobia 
for snakes and major depressive disorder (MDD) and rule-out 
cognitive disorder were diagnosed.  GAF was 45.  The veteran 
reported that his auditory hallucinations were less frequent 
at a follow-up visit on March 15, 2002.

VA outpatient treatment records include several notations in 
2002.  His complaints were fairly consistent: nightmares, 
intrusive thoughts, irritability, anger, isolation, 
avoidance, exaggerated startle response, hypervigilance, 
sleep disturbance, withdrawal, decreased memory and 
concentration.  The GAF score ranged between 45-49.  A 
September 2002 report documents that the veteran felt that he 
enjoyed a close and supportive relationship with his wife and 
son and even that he was less jumpy when he took his 
medications.  Nevertheless, the examiner assigned a GAF score 
of 45 at that time.  

In January 2003, the veteran reported that the company he 
worked for had declared bankruptcy, and that he was working 
part time.  By March 2003, the firm had closed.  By the 
summer of 2003, the veteran secured employment at a VA 
Medical Center as a housekeeper.  

During a September 2005 VA psychiatric examination, he 
related that his job at VA was going well, although he became 
upset when he was assigned to do tasks other than those he 
regularly performed.  He expressed suicidal ideation of 
hanging himself, but the examiner did not feel that there was 
imminent danger of his acting on his thoughts.  His GAF was 
45.  He reported a healthy relationship with his wife and son 
and also reported have a large extended family, 14 siblings, 
and enjoyed visiting and going on trips with them as well as 
a good social network within his family.  

A June 30, 2006 treatment note included an assessment that 
the veteran had some difficulty with reality testing 
especially when under stress.  He reported being able to know 
when arguments were going to occur along with accompanying 
auditory hallucinations at work and that he was quite 
stressed out by that.  

A VA physician examined the veteran in July 2006 and assigned 
a GAF score of 49, at the time.  The examiner noted that the 
veteran continued to experience irritability, anger and 
hypervigilance, exaggerated startle, isolation withdrawal and 
avoidance of news and media.  He was reportedly compliant 
with treatment  The examiner reviewed the veteran's past work 
performance as well as his several psychiatric examinations.  
The examiner offered the opinion that the veteran was 
severely impaired due to his psychiatric disability.  The 
examiner felt that the veteran was unable to deal 
appropriately with supervisors and co-workers.  The examiner 
regarded his impairments as permanent and that the veteran 
was completely and permanently disabled and unable to be 
consistently gainfully employed.   

A follow-up examination by the examiner who conducted the 
July 2006 examination noted that the veteran was unable to 
learn new tasks due to his memory and concentration 
impairment; a GAF of 45 was assigned.  In August 2006, the 
veteran was still employed by VA, although it was indicated 
that the process of obtaining a medical retirement for the 
veteran was being explored by his supervisors.

Analysis

The veteran's PTSD is recognized by Diagnostic Code 9411, 
which provides that evaluations for that disorder are 
conducted pursuant to a general rating formula. 

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2006)

Initially the Board observes that GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994) 
(DSM- IV).  As noted above, GAF scores ranging between 45 and 
49 were typically assigned during the evaluation period.  A 
GAF of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). See 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition) at 
44-47.

Regardless, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Based on the evidence of record, the Board finds that the 
evidence prior to June 30, 2006 demonstrates the veteran has 
a supportive relationship with a large extended family 
including his spouse, son and siblings.  The September 2005 
VA examination reflects that although he experienced some 
difficulties at work when unable to do a particular task or 
asked to do something new, he reported that work was 
generally "pretty good".  At that time although he reported 
occasionally hearing voices at work, he also reported that 
his medication helped him with his PTSD.  

However, an increase in severity of the veteran's PTSD 
symptomatology is demonstrated from the June 30, 2006 
treatment record.  At that time, the examiner felt that the 
veteran was experiencing difficulty with reality testing, 
especially at work.  From that point, the veteran's service-
connected PTSD is manifested by occupational and social 
impairment with deficiencies in most areas due to symptoms 
including an inability to establish and maintain effective 
work and social relationships.  The July and August 2006 VA 
examiner's opinions are based upon a thorough examination of 
the veteran as well as a review of the evidence of record and 
substantiate that the veteran's experiencing greater 
employment difficulty, as reflected by the conclusions that 
the veteran was unable to deal with supervisors and co-
workers.  Accordingly, the Board considers that the 70 
percent evaluation is warranted from June 30 2006.  

However, total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is not 
shown or approximated.  As of the last VA outpatient 
treatment records, the veteran remained employed, although a 
medical disability retirement was being pursued.  Therefore, 
given his employment, the Board finds entitlement to a 70 
percent rating, but no higher, is warranted.

The RO is advised to consider awarding a 100 percent when 
evidence is received showing the veteran is unemployed due to 
service-connected disabilities.

Because the preponderance of the evidence is otherwise 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The July and August 2006 VA 
examiner's opinion as to the level of functioning due to this 
disability is persuasive.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, was not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to increased evaluation for PTSD prior to June 
30, 2006 is denied. 

Entitlement to a 70 percent rating effective from June 30, 
2006, but no higher, for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


